Title: To Thomas Jefferson from Caldcleugh & Thomas, 14 November 1804
From: Caldcleugh & Thomas
To: Jefferson, Thomas


                  
                     Sir 
                     
                     Philadelphia Novr. 14. 1804
                  
                  We have to acknowledge the reciept of your favor of the 12th. Inst. covering a check on the Bank of the U States value 47 25/100$ which is to the credit of your Acct. in full—
                  We have a few pairs of Lamps constructed on the principal you describe, though not exactly as to the pedestal, which supports the Lamp—this form of Lamp is very little used in this City and the demand for them so small that we cannot find an advantage in keeping any variety of them; those with the fountain or reservoir to contain the Oil, above the burner; never fail to burn well when good Oil is made use of, whereas those with the Oil below the burner (as are those you describe) will scarcely keep lighted for one Evening, and, as the wick is shortened by consumption, will burn but a very few hours—We send annexed a sketch of those patterns we have on the principal you allude to—
                  and are Sir With respect Yr. obedt. Servts.
                  
                     Caldcleugh & Thomas 
                     
                  
               